DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDSs filed 9/19/2018 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2006/0007151 to Ram in view of US PG Pub. No. 2011/0221590 to Baker et al. (hereinafter Baker).

As to claims 1, 12, and 16, Ram teaches:
a.	Activating the wireless earpieces (headsets are wireless) (Ram, [0247]).
b.	Connecting one or more devices to the wireless earpieces (connecting other devices to the mouse and the PC, the same functionality can also be embedded in other devices including a headset) (Ram, [0081 and 0247]).
c.	Performing first biometric measurements of the user utilizing the wireless earpieces (fingerprint scanner is used for authentication) (Ram, [0217 and 0247]).

d.	Receiving second biometric measurements from the one or more devices (using heart rate from at least two devices to determine if the two devices are on the same body) (Baker, [0051]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the biometric wireless headset of Ram with the use of captured biometric data of a second device in order to determine if the two devices are on the same body area network as suggested by Baker (Baker, [0051]).
Ram as modified further teaches:
e.	Determining if the one or more devices is located on the same user as the wireless earpieces by comparing the second biometric measurements to the first biometric measurements (using heart rate from at least two devices to determine if the two devices are on the same body) (Baker, [0051]).

As to claims 2 and 13, Ram as modified teaches:
a.	Receiving a communication to be sent through the wireless earpieces from the one or more devices (Ram, [0010 and 0118]).
b.	Sending the communication to reach a receiving party in response to the determination the [second] biometric measurements are like the first biometric measurements (Baker, [0051]).



As to claim 4, Ram as modified teaches the connecting is performed in response to verifying a connection between the wireless earpieces and the one or more devices is allowed (Baker, [0051]).

As to claim 5, Ram as modified teaches the first biometric measurement and the second biometric measurement are of a same type of biometric measurement (Baker, [0051]).

As to claim 6, Ram as modified teaches the wireless earpieces communicate with a plurality of the one or more devices at a time (at least two devices) (Baker, [0051]).

As to claim 7, Ram as modified teaches the wireless earpieces functions as a hub for the one or more devices (connecting other devices to the mouse and the PC, the same functionality can also be embedded in other devices including a headset) (Ram, [0081, 0083, and 0247]).

As to claim 8, Ram as modified teaches the first biometric measurement and the second biometric measurement is a heart rate (Baker, [0051]).



	As to claim 10, Ram as modified teaches the connection is a Bluetooth connection (Ram, [0107]).

	As to claim 11, Ram as modified teaches the communication includes real-time communications or discrete messages (Ram, [0200]).

	As to claim 14, Ram as modified teaches:
	a.	The wireless earpiece and the one or more devices are part of a personal area network utilized by the user (Baker, [0051]).
	b.	The first biometric measurement and the second biometric measurement are of a same type of biometric measurement and the first biometric measurement is compared against the second biometric measurement to determine both as are associated with the user (Baker, [0051]).

As to claim 18, Ram as modified teaches storing the second biometric measurements in a memory operatively coupled to the processor of the wireless earpieces (comparing biometric measurements in the headset) (Baker, [0051]).



As to claim 20, Ram as modified performing analysis of the second biometric measurements on software stored on the mobile device (Baker, [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2006/0007151 to Ram in view of US PG Pub. No. 2011/0221590 to Baker et al. (hereinafter Baker) as applied to claim 12 above, and further in view of US PG Pub. No. 2015/0141076 to Libin et al. (hereinafter Libin).

As to claim 15, Ram as modified does not expressly mention smart clothing as a device. However, in an analogous art, Libin teaches the second biometric measurement is taken by smart clothing worn by the user (smart clothing) (Libin, [0010]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the biometric wireless headset of Ram with the use of smart clothing of Libin in order to incorporate the next wave of mobile computing into everyday life as suggested by Libin (Libin, [0005]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419